Citation Nr: 9912109	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the upper left arm, Muscle Group VI, 
with a defect, currently evaluated as 40 percent disabling.

2.  Whether there was clear and unmistakable error (CUE) as 
to evaluations assigned to GSW of the upper left arm, Muscle 
Group VI, with a defect, in rating decisions in and after May 
1946. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1944 to November 
1945.

In May 1946, service connection for residuals of an old 
compound fracture of the left humerus with a well-healed scar 
and slight weakness, was granted and evaluated as 
noncompensably disabling, effective from November 20, 1945.  
In June 1947, by an amendatory rating, the Department of 
Veterans Affairs (VA) Regional Office (RO) re-evaluated the 
disability as 10 percent disabling, effective from 
November 20, 1945.

The record then shows that in August 1996, the RO denied 
entitlement to an increased evaluation in excess of 
10 percent for the left arm disability.  The veteran 
expressed disagreement.  Within the same month, the 
10 percent evaluation was increased to 20 percent, effective 
from May 7, 1996.  In September 1996, a supplemental 
statement of the case was issued and in December 1996, the 
veteran perfected the appeal. 

Thereafter, the rating for this service-connected disability 
was increased to 40 percent by a rating decision in March 
1998, effective May 7, 1996, and the veteran has continued 
his appeal.  However, for reasons expressed more fully below, 
the Board of Veterans' Appeals (Board) finds that the issue 
as to the current evaluation for this disability must be 
remanded for further development.

The Board does find that the RO has adequately developed the 
issue of whether there is evidence of CUE as to evaluations 
assigned to GSW of the upper left arm, Muscle Group VI, with 
a defect, in rating decisions in and after May 1946, and that 
this issue is currently ready for appellate consideration.


FINDINGS OF FACT

1.  Rating decisions in May 1946 and June 1947, were clearly 
erroneous by not granting an evaluation of 30 percent for GSW 
of the upper left arm, Muscle Group VI, with a defect, since 
service medical records reflect that the original GSW 
produced a compound, comminuted fracture, and there was no 
clinical evidence in service or post service which 
contradicted this evidence.

2.  The GSW of the upper left arm, Muscle Group VI, with a 
defect, is and was manifested by severe disability.


CONCLUSIONS OF LAW

1.  The rating decisions in May 1946 and June 1947 contained 
CUE.  38 U.S.C.A. § 5107 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.105(a) (1998).

2.  A rating of 30 percent for GSW of the upper left arm, 
Muscle Group VI, with a defect, is warranted from November 
20, 1945 to May 7, 1996.  Veterans Regulation No. 3(a); 
Schedule of Rating Disabilities, 1945 Edition. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A compound comminuted fracture with muscle damage from the 
missile establishes severe muscle injury, and a 30 percent 
evaluation is warranted for severe disability to the minor 
extremity under Diagnostic Code 5306 of the 1945 Edition of 
the Schedule of Rating Disabilities.  Schedule of Rating 
Disabilities, 1945 Edition.  

On and after the first day of April 1946, all initial ratings 
in claims for disability compensation or pension and awards 
based thereon under Public Law 2, Seventy-third Congress, 
March 20, 1933, and the Veterans Regulations issued pursuant 
thereto, as amended, shall be determined under the Veterans 
Administration revised Schedule for Rating Disabilities, 
1945, whether the claim covers the period before or after 
that date.  Public Law 458, 79th Congress.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") indicated that merely to aver 
that there is CUE in a case is not sufficient to raise the 
issue.  Stated another way, while the magic incantation 
"clear and unmistakable" need not be recited in haec verba, 
to recite it does not suffice, in and of itself, to raise the 
issue.  It must always be remembered that CUE is a very 
specific and rare kind of "error."  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, with which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  

Therefore, based on the above, in order to find that the May 
1946 and June 1947 rating decisions were clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time those decisions were rendered 
was such that the only possible conclusion based on the 
available evidence of record was that the veteran's GSW of 
the upper left arm, Muscle Group VI, with a defect, 
constituted a moderately severe or severe disability which 
warranted an evaluation in excess of 10 percent.  It has been 
held that CUE requires that error, otherwise prejudicial, 
must be shown undebatably.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

The service medical records reflect that the veteran 
sustained a perforating GSW of the upper one third of the 
left arm in April 1945.  Entrance was noted to be anteriorly 
at the biceps and the exit was posteriorly at the triceps.  
It was also indicated that secondary to the GSW, the veteran 
sustained an incomplete, compound, comminuted fracture of the 
proximal one third of the left humerus.  Although entrance 
and exit wounds were identified, it was also noted that a 
bullet was removed from the veteran's left arm after he was 
admitted to the 101st Emergency Hospital.  

He was thereafter taken to another hospital where his left 
arm was put into a splint and/or sling and immobilized for 
two weeks.  Following additional treatment at a hospital in 
England, the veteran received additional treatment at LaGarde 
Hospital in June 1945, at which time there was some 
limitation of motion of the left upper extremity and X-rays 
revealed evidence of a healing fracture of the left humerus 
with fragments in satisfactory position.  Following a 30-day 
convalescent furlough, there was still some residual 
limitation of the left shoulder joint, both on abduction and 
external rotation.  When he was later examined in August 
1945, the veteran reported full range of motion of the left 
shoulder and elbow, although slight residual muscular 
weakness was observed.  The veteran was released from the 
hospital in September 1945 with minimal residual orthopedic 
disability.  

In a May 1946 rating decision, service connection was 
established for old compound fracture of the left humerus 
secondary to wound, well-healed scar, with slight weakness, 
and a noncompensable evaluation was assigned.  On post-
service VA examination in April 1947, it was noted that the 
veteran was hospitalized for about 5 months due to the wound 
of April 1945 with a fracture of the humerus.  The veteran 
reported that the wound did not bother him except that it 
would ache in wet weather.  Examination of the upper third of 
the left arm at the anterior axillary border revealed an 
entrance wound of a missile which was approximately 1/2 inch 
in its greatest diameter.  On the posterior aspect of the 
upper one third of the left arm and opposite to the entrance 
wound was an exit wound of approximately 3/4 inches in its 
greatest diameter.  

The April 1947 VA examiner commented that this "thru and 
thru wound" did not produce a complete fracture of the bone 
and the arm was never placed in a cast.  There was also no 
injury to the nerve or blood supply, and measurements of the 
arms were noted to be identical.  There was no loss of 
musculature caused by the wound and there was no loss of 
function.  The palmar surface of the left hand showed that 
the hand was used considerably in ordinary duties as there 
was excellent callus formation.  The only complaint at this 
time was mild aching in the left shoulder and upper third of 
the left arm at night.  X-rays were interpreted to reveal no 
osseous pathology.  The diagnosis was through and through GSW 
of the left arm with no residuals. 

As was noted previously, by rating action dated in June 1947, 
the May 1946 rating decision was amended and the RO 
determined that service connection was in order for a 
moderate wound to left Muscle Group VI, and a 10 percent 
evaluation was assigned from November 20, 1945, the day after 
the veteran's discharge from service.

Private medical records for the period of April to August 
1990 reflect that in April 1990, the veteran reported a 
history of pain in his left shoulder and of being shot during 
World War II.  In August 1990, the veteran reported a history 
of having broken his left shoulder in the service.  

September 1990 VA medical examination revealed the veteran's 
history of being shot in the left arm during service with 
extensive damage to the humerus.  Following the service, he 
reported difficulty with the left arm and shoulder.  Physical 
examination of the arm revealed a 1 by 1 1/2 centimeter (cm) 
scar at the level of the anterior axillary fold of the left 
arm.  There was another wound on the posterior aspect of the 
arm which was noted to be approximately 3 cm posterior to the 
posterior border of the deltoid muscle at its insertion.  The 
scar measured 3 cm in length and was identified by the 
veteran as the site through which the bullet was removed.  
Further examination revealed a 1 cm disparity in 
circumferential measurement at the mid-biceps, the left being 
smaller than the right, and approximately 20 degrees 
limitation in abduction of the shoulder.  It was noted that 
the veteran was able to put his hand behind his back without 
difficulty, and he had excellent range of motion in the 
elbow.  The impression was residuals of GSW to the region of 
the left upper arm characterized by history and physical 
findings as described.

By a rating action dated in November 1990, the rating for 
this service-connected disability was continued at 10 percent 
based on a finding of only moderate impairment of the left 
arm.  More specifically, the RO noted that recent examination 
revealed excellent range of motion of the left elbow and only 
slight limitation of abduction of the left shoulder.  

Following further VA medical examination in July 1996, a 
rating action in August 1996 increased the evaluation for 
this disability to 20 percent, effective May 7, 1996.  
Thereafter, a rating decision in March 1998, increased the 
evaluation to 40 percent, effective May 7, 1996, based on VA 
medical examination in January 1998. 

At the veteran's video conference hearing before a member of 
the Board in January 1999, the veteran and his representative 
reiterated the veteran's contention that there was CUE with 
respect to the earlier rating decisions in this matter 
(transcript (T.) at pp. 4-7).


II.  Analysis

In this instance the Board first points out that the service 
medical records clearly and consistently depict the GSW of 
the left arm as being a perforating wound.  In addition, the 
veteran's service medical records in conjunction with the 
results obtained upon VA examination in April 1946 clearly 
demonstrate that the veteran suffered a perforating GSW of 
the left arm which entered the anterior left arm and exited 
through the posterior aspect of that extremity.  While not 
initially characterized as a through and through wound at 
that time, it is found that the term perforating and other 
description of the wound indicates such an injury.  

Moreover, the Board notes that the fracture of the left 
humerus was identified repeatedly in the service medical 
records as a compound, comminuted fracture, and pursuant to 
the regulations in effect at the time of the initial rating, 
such a finding required an evaluation of severe disability.  
More specifically, the Board notes that at the time of the 
original rating decision, entitlement to a rating of severe 
grade was established when there was a history of "compound 
comminuted fracture, for example, with muscle damage from the 
missile."  Subsequent amendments have added that the muscle 
damage be "definite."  However, at the time of this rating, 
all that was required was that there be some element of 
muscle damage, and the Board finds that this was 
substantiated by both findings of a perforating wound and 
muscle weakness.  The Board thus concludes that these facts 
coupled with clear original evidence of a compound comminuted 
fracture compels the conclusion that the disability 
evaluation of 10 percent awarded as of November 20, 1945, 
would have been manifestly different but for the error at 
that time.  A 30 percent rating for severe disability, due to 
injury of Muscle Group VI involving the minor arm, was 
warranted between the period of November 20, 1945, and May 7, 
1996.

In view of the Board's decision, the Board notes that it is 
unnecessary to address the related issue of whether there was 
also evidence of CUE in rating decisions in and after May 
1946, as a result of the failure to consider a higher rating 
based on the possible involvement of Muscle Group V.  A 
rating of 30 percent is the maximum schedular evaluation for 
injury to either Muscle Group V or VI involving a minor arm.  
The Board would further note that with respect to the rating 
decision of November 1990, the law as of the date of this 
rating decision now included definite muscle damage as a 
prerequisite to an assessment of severe disability based on a 
compound comminuted fracture.  However, the Board finds that 
since the earlier rating decisions were clearly in error 
based on the diagnostic criteria then in effect, a 30 percent 
rating should have already been in place and would have been 
protected as of November 1990 under 38 C.F.R. § 3.951(b) 
(1998).  Consequently, the Board finds that the issue of CUE 
as to the rating decision of November 1990 has been rendered 
moot as a result of the Board's decision herein, and that 
entitlement to a 30 percent evaluation for the period of 
November 20, 1945 to May 7, 1996 is warranted.  


ORDER

The rating decisions in May 1946 and June 1947 contained 
clear and unmistakable error and the claim for an increased 
evaluation to 30 percent for the period of November 20, 1945, 
to May 7, 1996, is granted.


REMAND

With respect to the issue of entitlement to an increased 
rating for residuals of a gunshot wound (GSW) of the upper 
left arm, Muscle Group VI, with a defect, currently evaluated 
as 40 percent disabling, from May 7, 1996, the Board finds 
that further development is warranted.  First, the Board has 
examined the March 1998 rating decision in which the RO 
increased the rating for this disability from 20 to 40 
percent effective May 7, 1996, and finds that the basis for 
the increased evaluation is unclear.  More specifically, 
while the veteran is service connected for the left upper 
arm, the rating decision refers to disability relating to the 
left shoulder without clearly adjudicating the left shoulder 
as part of the veteran's service-connected disability.  In 
this regard, while the Board notes the recent January 1998 VA 
medical opinion that given the veteran's history, the 
veteran's frozen shoulder is secondary to his GSW, the 
examiner also indicated that it was possible that it could be 
totally unrelated.  Thus, the Board finds that the record is 
currently unclear as to what manifestations of the veteran's 
upper left arm disability are considered to be related to his 
service-connected left arm disability, and which are not.  
The Court has held, in substance, that where service 
connection is in effect for one diagnosis involving some 
component of an anatomical or functional system, and there 
are additional diagnoses concerning pathology of that system 
of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service connected and those that are not.  See generally 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  The Court 
has found that this requirement is mandated by the duty of 
the VA to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining 
adequate VA examinations.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In addition, the Board notes that the March 1998 rating 
decision granted a 40 percent rating for the veteran's left 
minor extremity under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998) and 38 C.F.R. § 4.73, Diagnostic Code 5306 (1998).  
However, both of these Diagnostic Codes only provide a 40 
percent evaluation for disability to the major or dominant 
extremity, and the record clearly shows that the veteran is 
right-hand dominant (T. at p. 7).  This further contributes 
to the question of whether additional, unspecified disability 
may be contemplated in the 40 percent rating that has been 
assigned.  

Finally, the Board notes that VA examination in July 1996 
revealed a diagnosis which included degenerative joint 
disease (DJD) of the left shoulder, such that if the RO were 
to find that the left shoulder is part of the veteran's 
service-connected disability, the RO would also have to 
address the issue of whether service connection is warranted 
for arthritis of the left shoulder.  The Board observes that 
the RO's August 1996 rating decision indicates that 
disability of the left shoulder, including DJD, was 
apparently considered to be part of the service-connected 
disability and was the basis of the 20 percent rating then 
assigned by that rating decision.  The Board further notes 
that at the time of the most recent VA medical examination in 
January 1998, while the VA examiner indicated that current X-
rays were pending, there is no indication from the January 
1998 VA examination report as to whether new X-rays were 
obtained, and if so, whether the results were ever associated 
with the claims file and/or reviewed by this examiner.  It 
should be noted that records of VA medical treatment are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
addition, if the complete requested records are not 
available, the record should reflect an explanation of how 
records are maintained, why the search that was conducted 
constitutes a reasonably exhaustive search, and why further 
efforts are not justified.  Dixon v. Derwinski, 3 Vet. 
App. 261, 264 (1992).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent medical 
treatment for his left upper arm 
disability.  Any medical records other 
than those now on file pertaining to 
treatment for any left upper arm disorder 
should be obtained and associated with 
the claims folder, including any VA 
medical report regarding the results from 
any VA X-rays of left arm and/or shoulder 
taken in or about January 1998.

2.  Preferably after any of the 
aforementioned records have been 
received, but not dependent upon their 
receipt, additional medical review should 
be obtained.  The Board leaves to the 
discretion of the RO and the medical 
facility whether the requirements 
discussed herein can be best accomplished 
by conducting a new examination or by 
securing additional medical input from 
the previous examiner in light of the 
matters raised by the questions below.  
At a minimum, the results of any X-rays 
ordered in January 1998 should be 
obtained, and then reviewed along with 
the examination report and the other 
clinical records, preferable by the same 
physician who conducted the examination 
in January 1998.  If the X-ray results 
can not be located, new X-rays should be 
taken.  The reviewing or examining 
physician should then formulate responses 
to the following questions:

(a)  What is the correct diagnostic 
formulation of the current upper left arm 
disability the appellant experiences?  If 
there are upper left arm disorders 
present other than the service-connected 
upper left arm disability (classified as 
residuals of a GSW of the upper left arm, 
Muscle Group VI, with a defect), what is 
the degree of medical probability, 
expressed in percentage terms if 
feasible, that one or more of these 
additional disabilities is causally 
related to service or a service-connected 
disability, as opposed to any other 
cause, including the documented post-
service diagnosis of DJD of the left 
shoulder?  

(b)  If the examiner concludes that upper 
left arm disabilities now exist other 
than the service-connected upper left arm 
disability, or any other left arm 
disability causally related to the 
service or the service-connected 
disability, the examiner is requested to 
provide an opinion as to whether he or 
she can distinguish the manifestations of 
the service-connected disability from 
those produced by the nonservice-
connected disability or disabilities.

(c)  Since there is already medical 
evidence of record of a diagnosis of DJD 
in the left shoulder, the examiner is 
specifically requested to assess the 
degree of medical probability, expressed 
in percentage terms if feasible, that DJD 
of the left shoulder is due to service or 
service-connected disability; if the DJD 
of the left shoulder is not due to 
service or service-connected disability, 
the physician should differentiate, if 
possible, between the functional 
impairment due to the service-connected 
upper left arm disability and the 
functional impairment due to the DJD of 
the left shoulder; and the physician 
should comment as to whether the current 
level of disability is the result of the 
deterioration of the service-connected 
disability or whether the DJD of the left 
shoulder and other nonservice-connected 
pathology in the upper left arm is 
responsible for the current level of 
deterioration and thereby acting to 
"mask out" the symptoms related to 
service-connected pathology.

(d)  The examiner is then requested to 
specifically assess the overall effective 
loss of function of the upper left arm 
and the loss of function solely 
attributable to service-connected 
disability, if such a distinction is 
medically possible.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.  

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for his service-connected residuals of a 
GSW of the upper left arm, Muscle Group 
VI, with a defect, including 
consideration of any additional 
disability of the left upper extremity 
that is attributed to the service-
connected GSW.  

5.  Thereafter, if the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The case should then be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

